UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4887


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JOHN MCLAURIN,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. James K. Bredar, District Judge. (1:12-
cr-00348-JKB-4)


Submitted:   June 25, 2015                 Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ron Earnest, Riverdale, Maryland, for Appellant. Clinton Jacob
Fuchs, John Francis Purcell, Jr., Assistant United States
Attorneys, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John McLaurin pleaded guilty, pursuant to a written plea

agreement, to conspiracy to possess with intent to distribute five

kilograms     or   more   of   cocaine,   in   violation    of   21   U.S.C.

§§ 841(a)(1), (b)(1)(A), 846 (2012).       The district court sentenced

him to 120 months’ imprisonment, the statutory mandatory minimum.

On appeal, McLaurin’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that there are no

meritorious issues for appeal but questioning the substantive

reasonableness of the sentence. McLaurin has filed a pro se brief,

asserting that the district court lacked jurisdiction, that his

arrest was unlawful, and that his counsel was ineffective. ∗

     In accordance with Anders, we have reviewed the record in

this case, and have found no meritorious issues.           Before accepting

McLaurin’s guilty plea, the district court conducted a thorough

plea colloquy, substantially satisfying the requirements of Fed.



     ∗ We have considered the first two issues and find them
meritless. As to McLaurin’s claim that counsel was ineffective,
unless an attorney’s ineffectiveness conclusively appears on the
face of the record, ineffective assistance claims are not generally
addressed on direct appeal.    United States v. Benton, 523 F.3d
424, 435 (4th Cir. 2008). Instead, such claims should be raised
in a motion brought pursuant to 28 U.S.C. § 2255 (2012), in order
to permit sufficient development of the record. United States v.
Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).       Because the
record does not conclusively establish ineffective assistance of
counsel, we conclude that these claims should be raised, if at
all, in a § 2255 motion.

                                     2
R. Crim. P. 11 and ensuring that McLaurin’s plea was knowing,

voluntary, and supported by an independent factual basis.                       See

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                    The

district court made no significant procedural error at sentencing,

see Gall v. United States, 552 U.S. 38, 51 (2007), and                     McLaurin

does   not   rebut     our    appellate       presumption    that    his     within-

Guidelines   sentence        is   substantively      reasonable.       See    United

States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied,

135 S. Ct. 421 (2014).

       Accordingly, we affirm the district court’s judgment.                   This

court requires that counsel inform McLaurin, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If McLaurin requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in    this   court     for   leave   to     withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on McLaurin.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                       AFFIRMED




                                          3